
	

114 HR 46 IH: No More Tulias: Drug Law Enforcement Evidentiary Standards Improvement Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To increase the evidentiary standard required to convict a person for a drug offense, to require
			 screening of law enforcement officers or others acting under color of law
			 participating in drug task forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the No More Tulias: Drug Law Enforcement Evidentiary Standards Improvement Act of 2015.
		2.Findings; sense of Congress
			(a)FindingsCongress finds the following:
				(1)In recent years it has become clear that programs funded by the Edward Byrne Memorial Justice
			 Assistance Grant program (referred to in this Act as the Byrne grants program) have perpetuated racial disparities, corruption in law enforcement, and the commission of civil
			 rights abuses across the country. This is especially the case when it
			 comes to the program’s funding of hundreds of regional antidrug task
			 forces because the grants for these antidrug task forces have been
			 dispensed to State governments with very little Federal oversight and have
			 been prone to misuse and corruption.
				(2)Numerous Government Accountability Office reports have found that the Department of Justice has
			 inadequately monitored grants provided under the Byrne grants program. A
			 2001 General Accounting Office report found that one-third of the grants
			 did not contain required monitoring plans. Seventy percent of files on
			 such grants did not contain required progress reports. Forty-one percent
			 of such files did not contain financial reports covering the full grant
			 period. A 2002 report by the Heritage Foundation reported that there is virtually no evidence that the Byrne grants program has been successful in reducing crime and that the program lacks adequate measures of performance.
				(3)A 2002 report by the American Civil Liberties Union of Texas identified 17 recent scandals
			 involving antidrug task forces in Texas that receive funds under the Byrne
			 grants program. Such scandals include cases of the falsification of
			 government records, witness tampering, fabricating evidence, false
			 imprisonment, stealing drugs from evidence lockers, selling drugs to
			 children, large-scale racial profiling, sexual harassment, and other
			 abuses of official capacity. Recent scandals in other States include the
			 misuse of millions of dollars in Byrne grants program money in Kentucky
			 and Massachusetts, wrongful convictions based on police perjury in
			 Missouri, and negotiations with drug offenders to drop or lower their
			 charges in exchange for money or vehicles in Alabama, Arkansas, Georgia,
			 Massachusetts, New York, Ohio, and Wisconsin.
				(4)The most well-known Byrne-funded task force scandal occurred in Tulia, Texas, where dozens of
			 African-American residents (totaling over 16 percent of the town’s
			 African-American population) were arrested, prosecuted, and sentenced to
			 decades in prison, based solely on the uncorroborated testimony of one
			 undercover officer whose background included past allegations of
			 misconduct, sexual harassment, unpaid debts, and habitual use of a racial
			 epithet. The undercover officer was allowed to work alone, and not
			 required to provide audiotapes, video surveillance, or eyewitnesses to
			 corroborate his allegations. Despite the lack of physical evidence or
			 corroboration, the charges were vigorously prosecuted. After the first few
			 trials resulted in convictions and lengthy sentences, many defendants
			 accepted plea bargains. Suspicions regarding the legitimacy of the charges
			 eventually arose after two of the accused defendants were able to produce
			 convincing alibi evidence to prove that they were out of State or at work
			 at the time of the alleged drug purchases. Texas Governor Rick Perry
			 eventually pardoned the Tulia defendants (after four years of
			 imprisonment), but these kinds of scandals continue to plague Byrne grant
			 program spending.
				(5)A case arose in a Federal court in Waco, Texas, concerning the wrongful arrests of 28
			 African-Americans out of 4,500 other residents of Hearne, Texas. In
			 November 2000, these individuals were arrested on charges of possession or
			 distribution of crack cocaine, and they subsequently filed a case against
			 the county government. On May 11, 2005, a magistrate judge found
			 sufficient evidence that a Byrne-funded antidrug task force had routinely
			 targeted African-Americans to hold the county liable for the harm suffered
			 by the plaintiffs. Plaintiffs in that lawsuit alleged that for the past 15
			 years, based on the uncorroborated tales of informants, task force members
			 annually raided the African-American community in eastern Hearne to arrest
			 the residents identified by the confidential informants, resulting in the
			 arrest and prosecution of innocent citizens without cause. On the eve of
			 trial the counties involved in the Hearne task force scandal settled the
			 case, agreeing to pay financial damages to the plaintiffs.
				(6)Scandals related to the Byrne grants program have grown so prolific that the Texas legislature has
			 passed several reforms in response to them, including outlawing racial
			 profiling and changing Texas law to prohibit drug offense convictions
			 based solely on the word of an undercover informant. The Criminal
			 Jurisprudence Committee of the Texas House of Representatives issued a
			 report in 2004 recommending that all of the State’s federally funded
			 antidrug task forces be abolished because they are inherently prone to
			 corruption. The Committee reported, Continuing to sanction task force operations as stand-alone law enforcement entities—with
			 widespread authority to operate at will across multiple jurisdictional
			 lines—should not continue. The current approach violates practically every
			 sound principle of police oversight and accountability applicable to
			 narcotics interdiction. The Texas legislature passed a law that ends the ability of a narcotics task force to operate as
			 an entity with no clear accountability. The legislation transfers
			 authority for multicounty drug task forces to the Department of Public
			 Safety and channels one-quarter of asset forfeiture proceeds received by
			 the task forces to a special fund to support drug abuse prevention
			 programs, drug treatment, and other programs designed to reduce drug use
			 in the county where the assets are seized.
				(7)Texas’s corroboration law was passed thanks to a coalition of Christian conservatives and civil rights activists. As one
			 Texas preacher related, requiring corroboration puts a protective hedge around the ninth commandment, You shall not bear false witness against your neighbor. As long as people bear false witness against their neighbors, this Biblical law will not be
			 outdated.
				(8)During floor debate, conservative Texas legislators pointed out that Mosaic law requires
			 corroboration: One witness shall not rise up against a man for any iniquity, or for any sin, in any sin that he
			 sinneth: at the mouth of two witnesses, or at the mouth of three
			 witnesses, shall the matter be established. Deuteronomy 19:15. Jesus concurred with the corroboration rule: If thy brother shall trespass against thee, go and tell him his fault between thee and him alone. …
			 But if he will not hear thee, then take with thee one or two more, that in
			 the mouth of two or three witnesses every word may be established. Matthew 18:15–16.
				(9)Texas’s corroboration law had an immediate positive impact. Once prosecutors needed more than just the word of one
			 person to convict someone of a drug offense they began scrutinizing law
			 enforcement tactics. This new scrutiny led to the uncovering of massive
			 corruption and civil rights abuse by the Dallas police force. In what
			 became known nationally as the Sheetrock scandal, Dallas police officers and undercover informants were found to have set up dozens of
			 innocent people, mostly Mexican immigrants, by planting fake drugs on them
			 consisting of chalk-like material used in Sheetrock and other brands of
			 wallboard. The revelations led to the dismissal of over 40 cases (although
			 some of those arrested were already deported). In April 2005, a former
			 Dallas narcotics detective was sentenced to five years in prison for his
			 role in the scheme. Charges against others are pending.
				(10)Many regional antidrug task forces receive up to 75 percent of their funding from the Byrne grant
			 program. As such, the United States Government is accountable for
			 corruption and civil rights abuses inherent in their operation.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)grants under the Byrne grants program should be prohibited for States that do not exercise
			 effective control over antidrug task forces;
				(2)at a minimum, no State that fails to prohibit criminal convictions based solely on the testimony of
			 a law enforcement officer or informants should receive a grant under such
			 program; and
				(3)corroborative evidence, such as video or audio tapes, drugs, and money, should always be required
			 for such criminal convictions to be sustained.
				3.Limitation on receipt of Byrne grant funds and other Department of Justice law enforcement
			 assistance
			(a)LimitationFor any fiscal year, a State shall not receive any amount that would otherwise be allocated to that
			 State under section 505(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755(a)), or any amount from any other law enforcement assistance program of the
			 Department of Justice, unless the State—
				(1)does not fund any antidrug task forces for that fiscal year; or
				(2)has in effect throughout the State laws that ensure—
					(A)a person is not convicted of a drug offense unless the fact that a drug offense was committed, and
			 the fact that the person committed that offense, are each supported by
			 evidence other than the eyewitness testimony of a law enforcement officer
			 or an individual acting on behalf of a law enforcement officer; and
					(B)a law enforcement officer does not participate in an antidrug task force unless the honesty and
			 integrity of that officer is evaluated and found to be at an appropriately
			 high level.
					(b)RegulationsThe Attorney General shall prescribe regulations to carry out subsection (a).
			(c)ReallocationAmounts not allocated by reason of subsection (a) shall be reallocated to States not disqualified
			 by failure to comply with such subsection.
			4.Collection of data
			(a)In GeneralA State that receives Federal funds pursuant to eligibility under section 3(a)(2), with respect to
			 a fiscal year, shall collect data, for the most recent year for which
			 funds were allocated to such State, with respect to the—
				(1)racial distribution of charges made during that year;
				(2)nature of the criminal law specified in the charges made; and
				(3)city or law enforcement jurisdiction in which the charges were made.
				(b)ReportAs a condition of receiving Federal funds pursuant to section 3(a)(2), a State shall submit to
			 Congress the data collected under subsection (a) by not later than the
			 date that is 180 days prior to the date on which such funds are awarded
			 for a fiscal year.
			
